
  Italy 1947 (rev. 2020)
  
  

  

  


FUNDAMENTAL PRINCIPLES



Art 1


Italy is a democratic Republic founded on labour.


Sovereignty belongs to the people and is exercised by the people in the forms and within the limits of the Constitution.



Art 2


The Republic recognises and guarantees the inviolable rights of the person, both as an individual and in the social groups where human personality is expressed. The Republic expects that the fundamental duties of political, economic and social solidarity be fulfilled.



Art 3


All citizens have equal social dignity and are equal before the law, without distinction of sex, race, language, religion, political opinion, personal and social conditions.


It is the duty of the Republic to remove those obstacles of an economic or social nature which constrain the freedom and equality of citizens, thereby impeding the full development of the human person and the effective participation of all workers in the political, economic and social organisation of the country.



Art 4


The Republic recognises the right of all citizens to work and promotes those conditions which render this right effective.


Every citizen has the duty, according to personal potential and individual choice, to perform an activity or a function that contributes to the material or spiritual progress of society.



Art 5


The Republic is one and indivisible. It recognises and promotes local autonomies, and implements the fullest measure of administrative decentralisation in those services which depend on the State. The Republic adapts the principles and methods of its legislation to the requirements of autonomy and decentralisation.



Art 6


The Republic safeguards linguistic minorities by means of appropriate measures.



Art 7


The State and the Catholic Church are independent and sovereign, each within its own sphere.


Their relations are regulated by the Lateran pacts. Amendments to such Pacts which are accepted by both parties shall not require the procedure of constitutional amendments.



Art 8


All religious denominations are equally free before the law.


Denominations other than Catholicism have the right to self-organisation according to their own statutes, provided these do not conflict with Italian law.


Their relations with the State are regulated by law, based on agreements with their respective representatives.



Art 9


The Republic promotes the development of culture and of scientific and technical research.


It safeguards natural landscape and the historical and artistic heritage of the Nation.



Art 10


The Italian legal system conforms to the generally recognised principles of international law.


The legal status of foreigners is regulated by law in conformity with international provisions and treaties.


A foreigner who, in his home country, is denied the actual exercise of the democratic freedoms guaranteed by the Italian constitution shall be entitled to the right of asylum under the conditions established by law.


A foreigner may not be extradited for a political offence.



Art 11


Italy rejects war as an instrument of aggression against the freedom of other peoples and as a means for the settlement of international disputes. Italy agrees, on conditions of equality with other States, to the limitations of sovereignty that may be necessary to a world order ensuring peace and justice among the Nations. Italy promotes and encourages international organisations furthering such ends.



Art 12


The flag of the Republic is the Italian tricolour: green, white and red, in three vertical bands of equal size.



PART I. RIGHTS AND DUTIES OF CITIZENS



TITLE I. CIVIL RELATIONS



Art 13


Personal liberty is inviolable.


No one may be detained, inspected, or searched nor otherwise subjected to any restriction of personal liberty except by order of the Judiciary stating a reason and only in such cases and in such manner as provided by the law.


In exceptional circumstances and under such conditions of necessity and urgency as shall conclusively be defined by the law, the police may take provisional measures that shall be referred within 48 hours to the Judiciary for validation and which, in default of such validation in the following 48 hours, shall be revoked and considered null and void.


Any act of physical and moral violence against a person subjected to restriction of personal liberty shall be punished.


The law shall establish the maximum duration of preventive detention.



Art 14


The home is inviolable.


Home inspections, searches, or seizures shall not be admissible save in the cases and manners complying with measures to safeguard personal liberty.


Controls and inspections for reason of public health and safety, or for economic and fiscal purposes, shall be regulated by appropriate laws.



Art 15


Freedom and confidentiality of correspondence and of every other form of communication is inviolable.


Limitations may only be imposed by judicial decision stating the reasons and in accordance with the guarantees provided by the law.



Art 16


Every citizen has the right to reside and travel freely in any part of the country, except for such general limitations as may be established by law for reasons of health or security. No restriction may be imposed for political reasons.


Every citizen is free to leave the territory of the republic and return to it, notwithstanding any legal obligations.



Art 17


Citizens have the right to assemble peaceably and unarmed.


No previous notice is required for meetings, including those held in places open the public.


In case of meetings held in public places, previous notice shall be given to the authorities, who may prohibit them only for proven reason of security or public safety.



Art 18


Citizens have the right to form associations freely and without authorization for those ends that are not forbidden by criminal law.


Secret associations and associations that, even indirectly, pursue political aims by means of organisations having a military character shall be forbidden.



Art 19


Anyone is entitled to freely profess their religious belief in any form, individually or with others, and to promote them and celebrate rites in public or in private, provided they are not offensive to public morality.



Art 20


No special limitation or tax burden may be imposed on the establishment, legal capacity or activities of any organisation on the ground of its religious nature or its religious or confessional aims.



Art 21


Anyone has the right to freely express their thoughts in speech, writing, or any other form of communication.


The press may not be subjected to any authorisation or censorship.


Seizure may be permitted only by judicial order stating the reason and only for offences expressly determined by the law on the press or in case of violation of the obligation to identify the persons responsible for such offences.


In such cases, when there is absolute urgency and timely intervention of the Judiciary is not possible, a periodical may be confiscated by the criminal police, which shall immediately and in no case later than 24 hours refer the matter to the Judiciary for validation. In default of such validation in the following 24 hours, the measure shall be revoked and considered null and void.


The law may introduce general provisions for the disclosure of financial sources of periodical publications.


Publications, performances, and other exhibits offensive to public morality shall be prohibited. Measures of preventive and repressive measure against such violations shall be established by law.



Art 22


No-one may be deprived of his legal capacity, citizenship, or name for political reasons.



Art 23


No obligation of a personal or financial nature may be imposed on any person except by law.



Art 24


Anyone may bring cases before a court of law in order to protect their rights under civil and administrative law.


Defense is an inviolable right at every stage and instance of legal proceedings.


The poor are entitled by law to proper means for action or defense in all courts.


The law shall define the conditions and forms of reparation in case of judicial errors.



Art 25


No case may be removed from the court seized with it as established by law.


No punishment may be inflicted except by virtue of a law in force at the time the offence was committed.


No restriction may be placed on a person's liberty save for as provided by law.



Art 26


Extradition of a citizen may be granted only if it is expressly envisaged by international conventions.


In any case, extradition may not be permitted for political offences.



Art 27


Criminal responsibility is personal.


A defendant shall be considered not guilty until a final sentence has been passed.


Punishments may not be inhuman and shall aim at re-educating the convicted.


Death penalty is prohibited.



Art 28


Officials of the State or public agencies shall be directly responsible under criminal, civil, and administrative law for acts committed in violation of rights.


In such cases, civil liability shall extend to the State and to such public agency.



TITLE II. ETHICAL AND SOCIAL RIGHTS AND DUTIES



Art 29


The Republic recognises the rights of the family as a natural society founded on marriage.


Marriage is based on the moral and legal equality of the spouses within the limits laid down by law to guarantee the unity of the family.



Art 30


It is the duty and right of parents to support, raise and educate their children, even if born out of wedlock.


In the case of incapacity of the parents, the law provides for the fulfilment of their duties.


The law ensures such legal and social protection measures as are compatible with the rights of the members of the legitimate family to any children born out of wedlock.


The law shall establish rules and constraints for the determination of paternity.



Art 31


The Republic assists the formation of the family and the fulfilment of its duties, with particular consideration for large families, through economic measures and other benefits.


The Republic protects mothers, children and the young by adopting necessary provisions.



Art 32


The Republic safeguards health as a fundamental right of the individual and as a collective interest, and guarantees free medical care to the indigent.


No one may be obliged to undergo any health treatment except under the provisions of the law. The law may not under any circumstances violate the limits imposed by respect for the human person.



Art 33


The Republic guarantees the freedom of the arts and sciences, which may be freely taught.


The Republic lays down general rules for education and establishes state schools of all branches and grades.


Entities and private persons have the right to establish schools and institutions of education, at no cost to the State.


The law, when setting out the rights and obligations for the non-state schools which request parity, shall ensure that these schools enjoy full liberty and offer their pupils an education and qualifications of the same standards as those afforded to pupils in state schools.


State examinations are prescribed for admission to and graduation from the various branches and grades of schools and for qualification to exercise a profession.


Higher education institutions, universities and academies, have the right to establish their own regulations within the limits laid down by the law.



Art 34


Schools are open to everyone.


Primary education, given for at least eight years, is compulsory and free of tuition.


Capable and deserving pupils, including those lacking financial resources, have the right to attain the highest levels of education.


The Republic renders this right effective through scholarships, allowances to families and other benefits, which shall be assigned through competitive examinations.



TITLE III. ECONOMIC RIGHTS AND DUTIES



Art 35


The Republic protects work in all its forms and practices.


It provides for the training and professional advancement of workers.


It promotes and encourages international agreements and organisations which have the aim of establishing and regulating labour rights.


It recognises the freedom to emigrate, subject to the obligations set out bylaw in the general interest, and protects Italian workers abroad.



Art 36


Workers have the right to a remuneration commensurate to the quantity and quality of their work and in any case such as to ensure them and their families a free and dignified existence.


Maximum daily working hours are established by law.


Workers have the right to a weekly rest day and paid annual holidays. They cannot waive this right.



Art 37


Working women are entitled to equal rights and, for comparable jobs, equal pay as men. Working conditions must allow women to fulfil their essential role in the family and ensure appropriate protection for the mother and child.


The law establishes the minimum age for paid labour.


The Republic protects the work of minors by means of special provisions and guarantees them the right to equal pay for equal work.



Art 38


Every citizen unable to work and without the necessary means of subsistence is entitled to welfare support.


Workers have the right to be assured adequate means for their needs and necessities in the case of accidents, illness, disability, old age and involuntary unemployment.


Disabled and handicapped persons are entitled to receive education and vocational training.


Responsibilities under this article are entrusted to entities and institutions established by or supported by the State.


Private-sector assistance may be freely provided.



Art 39


Trade unions may be freely established.


No obligations may be imposed on trade unions other than registration at local or central offices, according to the provisions of the law.


A condition for registration is that the statutes of the trade unions establish their internal organisation on a democratic basis.


Registered trade unions are legal persons. They may, through a unified representation that is proportional to their membership, enter into collective labour agreements that have a mandatory effect for all persons belonging to the categories referred to in the agreement.



Art 40


The right to strike shall be exercised in compliance with the law.



Art 41


Private economic enterprise is free.


It may not be carried out against the common good or in such a manner that could damage safety, liberty and human dignity.


The law shall provide for appropriate programmes and controls so that public and private-sector economic activity may be oriented and co-ordinated for social purposes.



Art 42


Property is public or private. Economic assets may belong to the State, to public bodies or to private persons. Private property is recognised and guaranteed by the law, which prescribes the ways it is acquired, enjoyed and its limitations so as to ensure its social function and make it accessible to all.


In the cases provided for by the law and with provisions for compensation, private property may be expropriated for reasons of general interest.


The law establishes the regulations and limits of legitimate and testamentary inheritance and the rights of the State in matters of inheritance.



Art 43


For the purposes of the common good, the law may establish that an enterprise or a category thereof be, through a pre-emptive decision or compulsory purchase authority with provision of compensation, reserved to the Government, a public agency, a workers' or users' association, provided that such enterprise operates in the field of essential public services, energy sources or monopolies and are of general public interest.



Art 44


For the purpose of ensuring the rational use of land and equitable social relationships, the law imposes obligations and constraints on private ownership of land; it sets limitations to the size of property according to the region and the agricultural area; encourages and imposes land reclamation, the conversion of latifundia and the reorganisation of farm units; and assists small and medium-sized properties.


The law makes provisions for mountain areas.



Art 45


The Republic recognises the social function of co-operation of a mutually supportive, non-speculative nature. The law promotes and encourages co- operation through appropriate means and ensures its character and purposes through appropriate checks.


The law safeguards and promotes the handicrafts.



Art 46


For the economic and social betterment of workers and in harmony with the needs of production, the Republic recognises the rights of workers to collaborate in the management of enterprises, in the ways and within the limits established by law.



Art 47


The Republic encourages and safeguards savings in all forms. It regulates, co-ordinates and oversees the operation of credit.


The Republic promotes house and farm ownership and direct and indirect shareholding in the main national enterprises through the use of private savings.



TITLE IV. POLITICAL RIGHTS AND DUTIES



Art 48


Any citizen, male or female, who has attained majority, is entitled to vote.


The vote is personal and equal, free and secret. The exercise thereof is a civic duty.


The law lays down the requirements and modalities for citizens residing abroad to exercise their right to vote and guarantees that this right is effective. A constituency of Italians abroad shall be established for elections to the Houses of Parliament; the number of seats of such constituency is set forth in a constitutional provision according to criteria established by law.


The right to vote cannot be restricted except for civil incapacity or as a consequence of an irrevocable penal sentence or in cases of moral unworthiness as laid down by law.



Art 49


Any citizen has the right to freely establish parties to contribute to determining national policies through democratic processes.



Art 50


Any citizen may present petitions to Parliament to request legislative measures or to express collective needs.



Art 51


Any citizen of either sex is eligible for public offices and elected positions on equal terms, according to the conditions established by law. To this end, the Republic shall adopt specific measures to promote equal opportunities between women and men.


The law may grant Italians who are not resident in the Republic the same rights as citizens for the purposes of access to public offices and elected positions.


Whoever is elected to a public function is entitled to the time needed to perform that function and to retain a previously held job.



Art 52


The defence of the country is a sacred duty for every citizen.


Military service is obligatory within the limits and in the manner set bylaw. Its fulfilment shall not prejudice a citizen's job, nor the exercise of political rights.


The organisation of the armed forces shall be based on the democratic spirit of the Republic.



Art 53


Every person shall contribute to public expenditure in accordance with their capability.


The tax system shall be progressive.



Art 54


All citizens have the duty to be loyal to the Republic and to uphold its Constitution and laws.


Those citizens to whom public functions are entrusted have the duty to fulfil such functions with discipline and honour, taking an oath in those cases established by law.



PART II. ORGANISATION OF THE REPUBLIC



TITLE I. THE PARLIAMENT



Section I. The Houses



Art 55


Parliament consists of the Chamber of deputies and the Senate of the Republic.


Parliaments shall meet in joint session only in cases established by this Constitution.



Art 56


The Chamber of deputies is elected by direct and universal suffrage.


The number of deputies is four hundred, eight of which are elected in the overseas constituency. All voters who have attained the age of twenty-five on the day of elections are eligible to be deputies.


The division of seats among the electoral districts, with the exception of the number of seats assigned to the overseas constituency, is obtained by dividing the number of inhabitants of the Republic, as shown by the latest general census of the population, by three hundred and ninety-two and distributing the seats in proportion to the population in every electoral district, on the basis of whole shares and the highest remainders.



Art 57


The Senate of the Republic is elected on a regional basis, with the exception of the seats assigned to the overseas constituency.


The number of senators to be elected is two hundred, four of which are elected in the overseas constituency. No Region may have fewer than three Senators; Molise shall have two, Valle d'Aosta one.


The division of seats among the Regions or the Autonomous Provinces, in accordance with the provisions of the preceding paragraph, is made in proportion to the population of the Regions, as shown by the latest general census of the population, on the basis of whole shares and the highest remainders.



Art 58


Senators are elected by universal and direct suffrage by voters who are twenty-five years of age.


Voters who have attained the age of forty are eligible to be elected to the Senate.



Art 59


Former Presidents of the Republic are Senators by right and for life unless they renounce the office.


The President of the Republic may appoint citizens who have honoured the Nation through their outstanding achievements in the social, scientific, artistic and literary fields as life Senators. The total number of sitting Senators appointed by the President of the Republic may not, under any circumstances, be greater than five.



Art 60


The Chamber of deputies and the Senate of the Republic are elected for five years.


The term for each House may not be extended, except by law and only in the case of war.



Art 61


Elections for a new Parliament shall take place within seventy days from the end of the term of the previous Houses. The first meeting is convened no later than twenty days after the elections.


Until such time as the new Houses meet, the powers of the previous Houses are extended.



Art 62


In default of any other provisions, Parliament shall be convened on the first working day of February and October.


Each House may be convened in special session on the initiative of its President, the President of the Republic or a third of its members.


When one House is convened in special session, the other House is convened as a matter of course.



Art 63


Each House shall elect a President and a Bureau from among its members.


When Parliament meets in joint session, the President and the Bureau are those of the Chamber of Deputies.



Art 64


Each House adopts its own Rules by an absolute majority of its members.


The sittings are public; however, each of the Houses and Parliament in joint session may decide to convene a closed session.


The decisions of each House and of Parliament are not valid if the majority of the members is not present, and if they are not passed by a majority of those present, save for those instances where the Constitution prescribes a special majority.


Members of the Government, even when not members of Parliament, have the right, and, when requested, the obligation to attend the sittings. They shall be heard every time they so request.



Art 65


The law determines the cases of disqualification with the office of deputy or senator.


No one may be a member of both Houses at the same time.



Art 66


Each House verifies the credentials of its members and the causes of disqualification that may arise at a later stage.



Art 67


Each Member of Parliament represents the Nation and carries out his duties without a binding mandate.



Art 68


Members of Parliament cannot be held accountable for the opinions expressed or votes cast in the performance of their function.


In default of the authorisation of his House, no Member of Parliament maybe submitted to personal or home search, nor may he be arrested or otherwise deprived of his personal freedom, nor held in detention, except when a final court sentence is enforced, or when the Member is apprehended in the act of committing an offence for which arrest flagrante delicto is mandatory.


Such an authorization shall also be required in order to monitor a Member of Parliament's conversations or communications, or to seize such member's mail.



Art 69


Members of Parliament shall receive an allowance established by law.



Section II. The Legislative Process



Art 70


The legislative function is exercised collectively by both Houses.



Art 71


Legislation may be introduced by the Government, by a Member of Parliament and by those entities and bodies so empowered by constitutional amendment law.


The people may initiate legislation by proposing a bill drawn up in sections and signed by at least fifty-thousand voters.



Art 72


A Bill introduced in either House of Parliament shall, under the Rules of procedure of such House, be scrutinised by a Committee and then by the whole House, which shall consider it section by section and then put it to the final vote.


The Rules shall establish shorter procedures to consider a Bill that has been declared urgent.


They may also establish when and how the consideration and approval of bills may be referred to Committees, including Standing Committees, composed so as to reflect the proportion of the Parliamentary Groups. Even in such cases, until the moment of its final approval, a bill may be referred back to the whole House, if the Government or one-tenth of the members of the House or one-fifth of the Committee request that it be debated and voted on by the House itself or that it be submitted to the House for final approval, following explanations of vote. The Rules shall establish the ways in which the proceedings of Committees are made public.


The ordinary procedure for consideration and direct approval by the House is always followed in the case of bills on constitutional and electoral matters, delegating legislation, ratification of international treaties and the approval of budgets and accounts.



Art 73


Laws are promulgated by the President of the Republic within one month of their approval.


If the Houses, each by an absolute majority of its members, declare a law to be urgent, the law is promulgated within the deadline established therein.


A laws is published immediately after promulgation and comes into force on the fifteenth day following publication, unless such law establishes a different deadline.



Art 74


The President of the Republic may send Parliament a reasoned opinion to request that a law scheduled for promulgation be considered anew.


If such law is passed again, it shall be promulgated.



Art 75


A general referendum may be held to repeal, in whole or in part, a law or a measure having the force of law, when so requested by five hundred thousand voters or five Regional Councils.


No referendum may be held on a law regulating taxes, the budget, amnesty or pardon, or a law ratifying an international treaty.


Any citizen entitled to vote for the Chamber of deputies has the right to vote in a referendum.


The referendum shall be considered to have been carried if the majority of those eligible has voted and a majority of valid votes has been achieved. The procedures for conducting a referendum shall be established by law.



Art 76


The exercise of the legislative function may not be delegated to the Government unless principles and criteria have been established and then only for a limited time and for specified purposes.



Art 77


The Government may not, without an enabling act from the Houses, issue a decree having force of law.


When the Government, in case of necessity and urgency, adopts under its own responsibility a temporary measure, it shall introduce such measure to Parliament for transposition into law. During dissolution, Parliament shall be convened within five days of such introduction.


Such a measure shall lose effect from the beginning if it is not transposed into law by Parliament within sixty days of its publication. Parliament may regulate the legal relations arisen from the rejected measure.



Art 78


Parliament has the authority to declare a state of war and vest the necessary powers into the Government.



Art 79


Amnesty and pardon may be granted by a law which has received a two-thirds majority in both Houses of Parliament, on each section and on the final vote.


Such law shall set the deadline for the implementation of amnesty or pardon.


Amnesty and pardon thus introduced may not be granted in the cases of a crime committed after the introduction of such bill.



Art 80


Parliament shall authorise by law the ratification of such international treaties as have a political nature, require arbitration or a legal settlement, entail change of borders, spending or new legislation.



Art 81


The State shall balance revenue and expenditure in its budget, taking account of the adverse and favourable phases of the economic cycle.


No recourse shall be made to borrowing except for the purpose of taking account of the effects of the economic cycle or, subject to authorisation by the two Houses approved by an absolute majority vote of their Members, in exceptional circumstances.


Any law involving new or increased expenditure shall provide for the resources to cover such expenditure.


Each year the Houses shall pass a law approving the budget and the accounts submitted by the Government.


Provisional implementation of the budget shall not be allowed except by specific legislation and only for periods not exceeding four months in total.


The content of the budget law, the fundamental rules and the criteria adopted to ensure balance between revenue and expenditure and the sustainability of general government debt shall be established by legislation approved by an absolute majority of the Members of each House in compliance with the principles established with a constitutional law.



Art 82


Each House of Parliament may conduct enquiries on matters of public interest.


For this purpose, it shall detail from among its members a Committee formed in such a way so as to represent the proportionality of existing Parliamentary Groups. A Committee of Enquiry may conduct investigations and examination with the same powers and limitations as the judiciary.



TITLE II. THE PRESIDENT OF THE REPUBLIC



Art 83


The President of the Republic is elected by Parliament in joint session.


Three delegates from every Region elected by the Regional Council so as to ensure that minorities are represented shall participate in the election. Valle d'Aosta has one delegate only.


The election of the President of the Republic is by secret ballot with a majority of two thirds of the assembly. After the third ballot an absolute majority shall suffice.



Art 84


Any citizen who has attained fifty years of age and enjoys civil and political rights can be elected President of the Republic.


The office of President of the Republic is incompatible with any other office.


The remuneration and entitlements of the President are established by law.



Art 85


The President of the Republic is elected for seven years.


Thirty days before the expiration of the term, the President of the Chamber of Deputies shall summon a joint session of Parliament and the regional delegates to elect the new President of the Republic.


During dissolution of Parliament or in the three months preceding dissolution, the election shall be held within the first fifteen days of the first sitting of a new Parliament.


In the intervening time, the powers of the incumbent President are extended.



Art 86


The functions of the President of the Republic, in all cases in which the President cannot perform them, shall be performed by the President of the Senate.


In case of permanent incapacity or death or resignation of the President of the Republic, the President of the Chamber of Deputies shall call an election of a new President of the Republic within fifteen days, notwithstanding the longer term envisaged during dissolution of Parliament or in the three months preceding dissolution.



Art 87


The President of the Republic is the Head of the State and represents national unity.


The President may send messages to Parliament.


The President shall:







•
authorise the introduction to Parliament of bills initiated by the Government;






•
promulgate laws and issue decrees having the force of law, and regulations;






•
call a general referendum in the cases provided for by the Constitution;






•
appoint State officials in the cases provided for by the law;






•
accredit and receive diplomatic representatives, and ratify international treaties which have, where required, been authorised by Parliament.




The President is the commander-in-chief of the armed forces, shall preside over the Supreme Council of Defence established by law, and shall make declarations of war as have been agreed by Parliament.


The President shall preside over the High Council of the Judiciary.


The President may grant pardons and commute punishments.


The President shall confer the honorary distinctions of the Republic.



Art 88


In consultation with the presiding officers of Parliament, the President may dissolve one or both Houses of Parliament.


The President of the Republic may not exercise such right during the final six months of the presidential term, unless said period coincides in full or in part with the final six months of Parliament.



Art 89


A writ of the President of the Republic shall not be valid unless signed by the proposing Minister, who shall be accountable for it.


A writ having force of law and other writs issued by virtue of a law shall be countersigned by the President of the Council of Ministers.



Art 90


The President of the Republic is not responsible for the actions performed in the exercise of presidential duties, except in the case of high treason or violation of the Constitution.


In such cases, the President may be impeached by Parliament in joint session, with an absolute majority of its members.



Art 91


Before taking office, the President of the Republic shall take an oath of allegiance to the Republic and pledge to uphold the Constitution before Parliament in joint session.



TITLE III. THE GOVERNMENT



Section I. The Council of Ministers



Art 92


The Government of the Republic is made up of the President of the Council and the Ministers who together form the Council of Ministers.


The President of the Republic appoints the President of the Council of Ministers and, on his proposal, the Ministers.



Art 93


Before taking office, the President of the Council of Ministers and the Ministers shall be sworn in by the President of the Republic.



Art 94


The Government must receive the confidence of both Houses of Parliament.


Each House grants or withdraws its confidence through a reasoned motion voted on by roll-call.


Within ten days of its formation the Government shall come before Parliament to obtain confidence.


An opposing vote by one or both the Houses against a Government proposal does not entail the obligation to resign.


A motion of no-confidence must be signed by at least one-tenth of the members of the House and cannot be debated earlier than three days from its presentation.



Art 95


The President of the Council conducts and holds responsibility for the general policy of the Government.


The President of the Council ensures the coherence of political and administrative policies, by promoting and co-ordinating the activity of the Ministers.


The Ministers are collectively responsible for the acts of the Council of Ministers; they are individually responsible for the acts of their own ministries.


The law establishes the organisation of the Presidency of the Council, as well as the number, competence and organisation of the ministries.



Art 96


The President of the Council of Ministers and the Ministers, even if they resign from office, are subject to normal justice for crimes committed in the exercise of their duties, provided authorisation is given by the Senate of the Republic or the Chamber of Deputies, in accordance with the norms established by Constitutional Law.



Section II. Public Administration



Art 97


General government entities, in accordance with European Union law, shall ensure balanced budgets and the sustainability of public debt.


Public offices are organised according to the provisions of law, so as to ensure the efficiency and impartiality of administration.


The regulations of the offices lay down the areas of competence, the duties and the responsibilities of the officials.


Employment in public administration is accessed through competitive examinations, except in the cases established by law.



Art 98


Civil servants are exclusively at the service of the Nation.


If they are Members of Parliament, they may not be promoted in their services, except through seniority.


The law may set limitations on the right to become members of political parties in the case of magistrates, career military staff in active service, law enforcement officers, and overseas diplomatic and consular representatives.



Section III. Auxiliary Bodies



Art 99


The National Council for Economics and Labour is composed, as set out by law, of experts and representatives of the economic categories, in such a proportion as to take account of their numerical and qualitative importance.


It serves as a consultative body for Parliament and the Government on those matters and those functions attributed to it by law.


It can initiate legislation and may contribute to drafting economic and social legislation according to the principles and within the limitations laid out by law.



Art 100


The Council of State is a legal-administrative consultative body and it oversees the administration of justice.


The Court of Accounts exercises preventive control over the legitimacy of Government measures, and also ex-post auditing of the administration of the State Budget. It participates, in the cases and ways established by law, in auditing the financial management of the entities receiving regular budgetary support from the State. It reports directly to Parliament on the results of audits performed.


The law ensures the independence from the Government of the two bodies and of their members.



TITLE IV. THE JUDICIAL BRANCH



Section I. The Organisation of the Judiciary



Art 101


Justice is administered in the name of the people.


Judges are subject only to the law.



Art 102


Judicial proceedings are exercised by ordinary magistrates empowered and regulated by the provisions concerning the Judiciary.


Extraordinary or special judges may not be established. Only specialised sections for specific matters within the ordinary judicial bodies may be established, and these sections may include the participation of qualified citizens who are not members of the Judiciary.


The law regulates the cases and forms of the direct participation of the people in the administration of justice.



Art 103


The Council of State and the other bodies of judicial administration have jurisdiction over the protection of legitimate rights before the public administration and, in particular matters laid out by law, also of subjective rights.


The Court of Accounts has jurisdiction in matters of public accounts and in other matters laid out by law.


Military tribunals in times of war have the jurisdiction established by law. In times of peace they have jurisdiction only for military crimes committed by members of the armed forces.



Art 104


The Judiciary is a branch that is autonomous and independent of all other powers.


The High Council of the Judiciary is presided over by the President of the Republic.


The first president and the general prosecutor of the Court of Cassation are members by right.


Two thirds of the members are elected by all the ordinary judges belonging to the various categories, and one third are elected by Parliament in joint session from among university professors of law and lawyers with fifteen years of practice.


The Council elects a vice-president from among those members designated by Parliament.


Elected members of the Council remain in office for four years and cannot be immediately re-elected.


They may not, while in office, be registered in professional rolls, nor serve in Parliament or on a Regional Council.



Art 105


The High Council of the Judiciary, in accordance with the regulations of the Judiciary, has jurisdiction for employment, assignments and transfers, promotions and disciplinary measures of judges.



Art 106


Judges are appointed through competitive examinations.


The law on the regulations of the Judiciary allows the appointment, also by election, of honorary judges for all the functions performed by single judges.


Following a proposal by the High Council of the Judiciary, university professors of law and lawyers with fifteen years of practice and registered in the special professional rolls for the higher courts may be appointed for their outstanding merits as Cassation councillors.



Art 107


Judges may not be removed from office; they may not be dismissed or suspended from office or assigned to other courts or functions unless by a decision of the High Council of the Judiciary, taken either for the reasons and with the guarantees of defence established by the provisions concerning the organisation of Judiciary or with the consent of the judges themselves.


The Minister of Justice has the power to originate disciplinary action.


Judges are distinguished only by their different functions.


The state prosecutor enjoys the guarantees established in the prosecutor's favour by the provisions concerning the organisation of the Judiciary.



Art 108


The provisions concerning the organisation of the Judiciary and the judges are laid out by law.


The law ensures the independence of judges of special courts, of state prosecutors of those courts, and of other persons participating in the administration of justice.



Art 109


The legal authorities have direct use of the judicial police.



Art 110


Without prejudice to the authority of the High Council of the Judiciary, the Minister of Justice has responsibility for the organisation and functioning of those services involved with justice.



Section II. Rules on Jurisdiction



Art 111


Jurisdiction is implemented through due process regulated by law.


All court trials are conducted with adversary proceedings and the parties are entitled to equal conditions before an impartial judge in third party position. The law provides for the reasonable duration of trials.


In criminal law trials, the law provides that the alleged offender shall be promptly informed confidentially of the nature and reasons for the charges that are brought and shall have adequate time and conditions to prepare a defence. The defendant shall have the right to cross-examine or to have cross-examined before a judge the persons making accusations and to summon and examine persons for the defence in the same conditions as the prosecution, as well as the right to produce all other evidence in favour of the defence. The defendant is entitled to the assistance of an interpreter in the case that he or she does not speak or understand the language in which the court proceedings are conducted.


In criminal law proceedings, the formation of evidence is based on the principle of adversary hearings. The guilt of the defendant cannot be established on the basis of statements by persons who, out of their own free choice, have always voluntarily avoided undergoing cross-examination by the defendant or the defence counsel.


The law regulates the cases in which the formation of evidence does not occur in an adversary proceeding with the consent of the defendant or owing to reasons of ascertained objective impossibility or proven illicit conduct.


All judicial decisions shall include a statement of reasons.


Appeals to the Court of Cassation in cases of violations of the law are always allowed against sentences and against measures affecting personal freedom pronounced by ordinary and special courts. This rule can only be waived in cases of sentences by military tribunals in time of war.


Appeals to the Court of Cassation against decisions of the Council of State and the Court of Accounts are permitted only for reasons of jurisdiction.



Art 112


The public prosecutor has the obligation to institute criminal proceedings.



Art 113


The judicial safeguarding of rights and legitimate interests before the bodies of ordinary or administrative justice is always permitted against acts of the public administration.


Such judicial protection may not be excluded or limited to particular kinds of appeal or for particular categories of acts.


The law determines which judicial bodies are empowered to annul acts of public administration in the cases and with the consequences provided for by the law itself.



TITLE V. REGIONS, PROVINCES - MUNICIPALITIES



Art 114


The Republic is composed of the Municipalities, the Provinces, the Metropolitan Cities, the Regions and the State. Municipalities, provinces, metropolitan cities and regions are autonomous entities having their own statutes, powers and functions in accordance with the principles laid down in the Constitution.


Rome is the capital of the Republic. Its status is regulated by State Law.



Art 115


(Repealed)



Art 116


Friuli-Venezia Giulia, Sardinia, Sicily, Trentino-Alto Adige/Sudtirol and Valle d'Aosta/Vallee d'Aoste have special forms and conditions of autonomy pursuant to the special statutes adopted by constitutional law.


The Trentino-Alto Adige/Stidtirol Region is composed of the autonomous provinces of Trent and Bolzano.


Additional special forms and conditions of autonomy, related to the areas specified in art. 117, paragraph three and paragraph two, letter 1)-limited to the organisational requirements of the Justice of the Peace -and letters n) ands), may be attributed to other Regions by State Law, upon the initiative of the Region concerned, after consultation with the local authorities, in compliance with the principles set forth in art. 119. Said Law is approved by both Houses of Parliament with the absolute majority of their members, on the basis of an agreement between the State and the Region concerned.



Art 117


Legislative powers shall be vested in the State and the Regions in compliance with the Constitution and with the constraints deriving from EU legislation and international obligations.


The State has exclusive legislative powers in the following matters:







a.
foreign policy and international relations of the State; relations between the State and the European Union; right of asylum and legal status of non-EU citizens;






b.
immigration;






c.
relations between the Republic and religious denominations;






d.
defence and armed forces; State security; armaments, ammunition and explosives;






e.
the currency, savings protection and financial markets; competition protection; foreign exchange system; state taxation and accounting systems; harmonisation of public accounts; equalisation of financial resources;






f.
state bodies and relevant electoral laws; state referenda; elections to the European Parliament;






g.
legal and administrative organisation of the State and of national public agencies;






h.
public order and security, with the exception of local administrative police;






i.
citizenship, civil status and register offices;






l.
jurisdiction and procedural law; civil and criminal law; administrative judicial system;






m.
determination of the basic level of benefits relating to civil and social entitlements to be guaranteed throughout the national territory;






n.
general provisions on education;






o.
social security;






p.
electoral legislation, governing bodies and fundamental functions of the Municipalities, Provinces and Metropolitan Cities;






q.
customs, protection of national borders and international prophylaxis;






r.
weights and measures; standard time; statistical and computerised co-ordination of data of state, regional and local administrations; works of the intellect;






s.
protection of the environment, the ecosystem and cultural heritage.




Concurring legislation applies to the following subject matters: international and EU relations of the Regions; foreign trade; job protection and safety; education, subject to the autonomy of educational institutions and with the exception of vocational education and training; professions; scientific and technological research and innovation support for productive sectors; health protection; nutrition; sports; disaster relief; land-use planning; civil ports and airports; large transport and navigation networks; communications; national production, transport and distribution of energy; complementary and supplementary social security; co-ordination of public finance and taxation system; enhancement of cultural and environmental properties, including the promotion and organisation of cultural activities; savings banks, rural banks, regional credit institutions; regional land and agricultural credit institutions. In the subject matters covered by concurring legislation legislative powers are vested in the Regions, except for the determination of the fundamental principles, which are laid down in State legislation.


The Regions have legislative powers in all subject matters that are not expressly covered by State legislation.


The Regions and the autonomous provinces of Trent and Bolzano take part in preparatory decision-making process of EU legislative acts in the areas that fall within their responsibilities. They are also responsible for the implementation of international agreements and EU measures, subject to the rules set out in State law which regulate the exercise of subsidiary powers by the State in the case of non-performance by the Regions and autonomous provinces.


Regulatory powers shall be vested in the State with respect to the subject matters of exclusive legislation, subject to any delegations of such powers to the Regions. Regulatory powers shall be vested in the Regions in all other subject matters. Municipalities, provinces and metropolitan cities have regulatory powers as to the organisation and implementation of the functions attributed to them.


Regional laws shall remove any hindrances to the full equality of men and women in social, cultural and economic life and promote equal access to elected offices for men and women.


Agreements between a Region and other Regions that aim at improving the performance of regional functions and that may also envisage the establishment of joint bodies shall be ratified by regional law.


In the areas falling within their responsibilities, Regions may enter into agreements with foreign States and local authorities of other States in the cases and according to the forms laid down by State legislation.



Art 118


Administrative functions are attributed to the Municipalities, unless they are attributed to the provinces, metropolitan cities and regions or to the State, pursuant to the principles of subsidiarity, differentiation and proportionality, to ensure their uniform implementation.


Municipalities, provinces and metropolitan cities carry out administrative functions of their own as well as the functions assigned to them by State or by regional legislation, according to their respective competences.


State legislation shall provide for co-ordinated action between the State and the Regions in the subject matters as per Article 117, paragraph two, letters b) and h), and also provide for agreements and co-ordinated action in the field of cultural heritage preservation.


The State, regions, metropolitan cities, provinces and municipalities shall promote the autonomous initiatives of citizens, both as individuals and as members of associations, relating to activities of general interest, on the basis of the principle of subsidiarity.



Art 119


Municipalities, provinces, metropolitan cities and regions shall have revenue and expenditure autonomy, subject to the obligation to balance their budgets, and shall contribute to ensuring compliance with the economic and financial constraints imposed under European Union law


Municipalities, provinces, metropolitan cities and regions shall have independent financial resources. They set and levy taxes and collect revenues of their own, in compliance with the Constitution and according to the principles of co-ordination of State finances and the tax system. They share in the tax revenues related to their respective territories.


State legislation shall provide for an equalisation fund -with no allocation constraints -for the territories having lower per-capita taxable capacity.


Revenues raised from the above-mentioned sources shall enable municipalities, provinces, metropolitan cities and regions to fully finance the public functions attributed to them.


The State shall allocate supplementary resources and adopt special measures in favour of specific municipalities, provinces, metropolitan cities and regions to promote economic development along with social cohesion and solidarity, to reduce economic and social imbalances, to foster the exercise of the rights of the person or to achieve goals other than those pursued in the ordinary implementation of their functions.


Municipalities, provinces, metropolitan cities and regions have their own assets, which are allocated to them pursuant to general principles laid down in State legislation. They may have recourse to borrowing only as a means of financing investment expenditure, with the concomitant adoption of amortisation plans and subject to the condition that budget balance is ensured for all authorities of each region, taken as a whole. State guarantees on loans contracted by such authorities are not admissible.



Art 120


Regions may not levy import or export or transit duties between Regions or adopt measures that in any way obstruct the freedom of movement of persons or goods between Regions. Regions may not limit the right of citizens to work in any part whatsoever of the national territory.


The Government can act for bodies of the regions, metropolitan cities, provinces and municipalities if the latter fail to comply with international rules and treaties or EU legislation, or in the case of grave danger for public safety and security, or whenever such action is necessary to preserve legal or economic unity and in particular to guarantee the basic level of benefits relating to civil and social entitlements, regardless of the geographic borders of local authorities. The law shall lay down the procedures to ensure that subsidiary powers are exercised in compliance with the principles of subsidiarity and loyal co-operation.



Art 121


The bodies of the Region are: the Regional Council, the Regional Executive and its President.


The Regional Council shall exercise the legislative powers attributed to the Region as well as the other functions conferred by the Constitution and the laws. It may submit bills to Parliament.


The Regional Executive is the executive body of the Region.


The President of the Executive represents the Region, directs the policy-making of the Executive and is responsible for it, promulgates laws and regional statutes, directs the administrative functions delegated to the Region by the State, in conformity with the instructions of the Government of the Republic.



Art 122


The electoral system and the cases of ineligibility and incompatibility of the President, the other members of the Regional Executive and the Regional councillors shall be established by a regional law in accordance with the fundamental principles established by a law of the Republic, which also establishes the term of elective offices.


No one may belong at the same time to a Regional Council or to a Regional Executive and to either House of Parliament, another Regional Council, or the European Parliament.


The Council shall elect a President and a Bureau from amongst its members.


Regional councillors are unaccountable for the opinions expressed and votes cast in the exercise of their functions.


The President of the Regional Executive shall be elected by universal and direct suffrage, unless the regional statute provides otherwise. The elected President shall appoint and dismiss the members of the Executive.



Art 123


Each Region shall have a statute which, in compliance with the Constitution, shall lay down the form of government and basic principles for the organisation of the Region and the conduct of its business. The statute shall regulate the right to initiate legislation and promote referenda on the laws and administrative measures of the Region as well as the publication of laws and of regional regulations.


Regional statutes are adopted and amended by the Regional Council with a law approved by an absolute majority of its members, with two subsequent deliberations at an interval of not less than two months. This law does not require the approval of the Government commissioner. The Government of the Republic may submit the constitutional legitimacy of the regional statutes to the Constitutional Court within thirty days of their publication.


The statute is submitted to popular referendum if one-fiftieth of the electors of the Region or one-fifth of the members of the Regional Council so request within three months from its publication. The statute that is submitted to referendum is not promulgated if it is not approved by the majority of valid votes.


In each Region, statutes regulate the activity of the Council of local authorities as a consultative body on relations between the Regions and local authorities.



Art 124


(Repealed)



Art 125


Administrative tribunals of the first instance shall be established in the Region, in accordance with the rules established by the law of the Republic.


Sections may be established in places other than the regional capital.



Art 126


The Regional Council may be dissolved and the President of the Executive may be removed with a reasoned decree of the President of the Republic in the case of acts in contrast with the Constitution or grave violations of the law. The dissolution or removal may also be decided for reasons of national security. Such decree is adopted after consultation with a committee of Deputies and Senators for regional affairs which is set up in the manner established by a law of the Republic.


The Regional Council may adopt a reasoned motion of no confidence against the President of the Executive that is undersigned by at least one-fifth of its members and adopted by roll call vote with an absolute majority of members. The motion may not be debated before three days have elapsed since its introduction.


The adoption of a no confidence motion against a President of the Executive elected by universal and direct suffrage, and the removal, permanent inability, death or voluntary resignation of the President of the Executive entail the resignation of the Executive and the dissolution of the Council. The same effects are produced by the simultaneous resignation of the majority of the Council members.



Art 127


The Government may question the constitutional legitimacy of a regional law before the Constitutional Court within sixty days from its publication, when it deems that the regional law exceeds the competence of the Region.


A Region may question the constitutional legitimacy of a State or regional law or measure having the force of law before the Constitutional Court within sixty day s from its publication, when it deems that said law or measure infringes upon its competence.



Art 128


(Repealed)



Art 129


(Repealed)



Art 130


(Repealed)



Art 131


The following Regions shall be established:







•
Piedmont;






•
Valle d'Aosta;






•
Lombardy;






•
Trentino-Alto Adige;






•
Veneto;






•
Friuli-Venezia Giulia;






•
Liguria;






•
Emilia-Romagna;






•
Tuscany;






•
Umbria;






•
The Marches;






•
Latium;






•
Abruzzi;






•
Molise;






•
Campania;






•
Apulia;






•
Basilicata;






•
Calabria;






•
Sicily;






•
Sardinia.





Art 132


By a constitutional law, after consultation with the Regional Councils, a merger between existing Regions or the creation of new Regions having a minimum of one million inhabitants may be agreed, when such request has been made by a number of Municipal Councils representing not less than one-third of the populations involved, and the request has been approved by referendum by a majority of said populations.


The Provinces and Municipalities which request to be detached from a Region and incorporated in another may be allowed to do so, following a referendum and a law of the Republic, which obtains the majority of the populations of the Province or Provinces and of the Municipality or Municipalities concerned, and after having heard the Regional Councils.



Art 133


Changes in provincial boundaries and the institution of new Provinces within a Region are regulated by the laws of the Republic, on the initiative of the Municipalities, after consultation with the Region.


The Region, after consultation with the populations involved, may establish through its laws new Municipalities within its own territory and modify their districts and names.



TITLE VI. CONSTITUTIONAL GUARANTEES



Section I. The Constitutional Court



Art 134


The Constitutional Court shall pass judgement on:







•
controversies on the constitutional legitimacy of laws and enactments having force of law issued by the State and Regions;






•
conflicts arising from allocation of powers of the State and those powers allocated to State and Regions, and between Regions;






•
charges brought against the President of the Republic and the Ministers, according to the provisions of the Constitution.





Art 135


The Constitutional Court shall be composed of fifteen judges, a third nominated by the President of the Republic, a third by Parliament in joint sitting and a third by the ordinary and administrative supreme Courts.


The judges of the Constitutional Courts shall be chosen from among judges, including those retired, of the ordinary and administrative higher Courts, university professors of law and lawyers with at least twenty years practice.


Judges of the Constitutional Court shall be appointed for nine years, beginning in each case from the day of their swearing in, and they may not be re-appointed.


At the expiry of their term, the constitutional judges shall leave office and the exercise of the functions thereof.


The Court shall elect from among its members, in accordance with the rules established by law, a President, who shall remain in office for three years and may be re-elected, respecting in all cases the expiry term for constitutional judges.


The office of constitutional judge shall be incompatible with membership of Parliament, of a Regional Council, the practice of the legal profession, and with every appointment and office indicated by law.


In impeachment procedures against the President of the Republic, in addition to the ordinary judges of the Court, there shall also be sixteen members chosen by lot from among a list of citizens having the qualification necessary for election to the Senate, which the Parliament prepares every nine years through election using the same procedures as those followed in appointing ordinary judges.



Art 136


When the Court declares the constitutional illegitimacy of a law or enactment having force of law, the law ceases to have effect the day following the publication of the decision.


The decision of the Court shall be published and communicated to Parliament and the Regional Councils concerned, so that, wherever they deem it necessary, they shall act in conformity with constitutional procedures.



Art 137


A constitutional law shall establish the conditions, forms, terms for proposing judgements on constitutional legitimacy, and guarantees on the independence of constitutional judges.


Ordinary laws shall establish the other provisions necessary for the constitution and the functioning of the Court.


No appeals are allowed against the decision of the Constitutional Court.



Section II. Amendments to the Constitution. Constitutional Laws



Art 138


Laws amending the Constitution and other constitutional laws shall be adopted by each House after two successive debates at intervals of not less than three months, and shall be approved by an absolute majority of the members of each House in the second voting.


Said laws are submitted to a popular referendum when, within three months of their publication, such request is made by one-fifth of the members of a House or five hundred thousand voters or five Regional Councils. The law submitted to referendum shall not be promulgated if not approved by a majority of valid votes.


A referendum shall not be held if the law has been approved in the second voting by each of the Houses by a majority of two-thirds of the members.



Art 139


The form of Republic shall not be a matter for constitutional amendment.



TRANSITIONAL AND FINAL PROVISIONS




I. With the implementation of the Constitution the provisional Head of the State shall exercise the functions of President of the Republic and assume that title.




II. If, at the date of the election of the President of the Republic, all the Regional Councils have not been set up, only members of the two Houses shall participate in the election.




III. For the first composition of the Senate of the Republic, Deputies to the Constituent Assembly who possess all the requisites by law to be Senators and who:







•
had been Presidents of the Council of Ministers or of legislative Assemblies;






•
had been members of the dissolved Senate; had been elected at least three times including to the Constituent Assembly;






•
had been dismissed at the sitting of the Chamber of Deputies of 9November 1926;






•
had been imprisoned for not less than five years by a sentence of the special Fascist tribunal for the defence of the State;






•
shall be appointed Senators.




Those also shall be appointed Senators, by decree of the President of the Republic, who had been members of the dissolved Senate and who had been members of the Consulta Nazionale.


The right to be appointed Senator may be renounced before signing of the decree of appointment. Acceptance of candidacy in political elections shall constitute renunciation of the right to be appointed Senator.




IV. For the first election of the Senate Molise shall be considered a Region in itself, having the due number of Senators on the basis of its population.




V. The provisions of Article 80 of the Constitution on the question of international treaties which involve budget expenditures or changes in the law, shall become effective as from the date of convocation of Parliament.




VI. Within five years after the Constitution has come into effect the special jurisdictional bodies still in existence shall be revised, excluding the jurisdiction of the Council of State, the Court of Accounts, and the military tribunals.


Within a year of the same date, a law shall provide for the re-organisation of the Supreme Military Tribunal according to Article I 11.




VII. Until such time as the new law on the Judiciary in accordance with the Constitution has been issued, the provisions in force shall continue to be observed. Until such time as the Constitutional Court begins its functions, the decision on controversies indicated in Article 134 shall be conducted in the forms and within the limits of the provisions already in existence before the implementation of the Constitution.




VIII. Elections of the Regional Councils and the elected bodies of provincial administration shall be called within one year of the implementation of the Constitution.


The laws of the Republic shall regulate for every branch of public administration the passage of the state functions attributed to the Regions. Until such time as the re-organisation and re-distribution of the administrative functions among the local bodies has been accomplished, the Provinces and the Municipalities shall retain those functions they presently exercise and those others which the Regions may delegate to them.


Laws of the Republic shall regulate the transfer to the Regions of officials and employees of the State, including those from central administrations, which shall be made necessary by the new provisions. In setting up their offices the Regions shall, except in cases of necessity, draw their personnel from among the employees of State local bodies.




IX. The Republic, within three years of the implementation of the Constitution, shall adjust its laws to the needs of local autonomies and the legislative jurisdiction attributed to the Regions.




X. The general provisions of Title V of the Second Part of this Constitution shall temporarily apply to the Region of Friuli-Venezia Giulia, as per Article 116, without prejudice to the protection of linguistic minorities in accordance with Article 6.




XI. Up to five years after the implementation of the Constitution other Regions may be established by constitutional laws, thus amending the list in Article131, and without the conditions required under the first paragraph of Article132, without prejudice, however, to the obligation to consult the peoples concerned.




XII. It shall be forbidden to reorganise, under any form whatsoever, the dissolved Fascist party.


Notwithstanding Article 48, the law has established, for not more than five years from the implementation of the Constitution, temporary limitations to the right to vote and eligibility for the leaders responsible for the Fascist regime.




XIII. The members and descendants of the House of Savoy shall not be voters and may not hold public office or elected offices.


Access and sojourn in the national territory shall be forbidden to the ex-kings of the House of Savoy, their spouses and their male descendants.


The assets, existing on national territory, of the former kings of the House of Savoy, their spouses and their male descendants shall be transferred to the State. Transfers and the establishment of royal rights on said properties which took place after 2 June 1946, shall be null and void. (*)


(*)Constitutional law no. I of 23 October 2002 has established that the first and second paragraphs of the 13th transitional and final provision of the Constitution cease to be applicable as of the date of the entry into force of said Constitutional law (10 November 2002).




XIV. Titles of nobility shall not be recognised.


The place-names included in those existing before 28 October 1922 shall serve as part of the name.


The Order of Saint Mauritius shall be preserved as a hospital corporation and shall function in the ways established by law.


The law shall regulate the suppression of the Heraldic Council.




XV. With the entry into force of the Constitution, the legislative decree of the Lieutenant of the Realm No. 151 of 25 June 1944 on the provisional organisation of the State shall become law.




XVI. Within one year of the entry into force of the Constitution, the revision and co-ordination therewith of previous constitutional laws which had not at that moment been explicitly or implicitly abrogated shall begin.




XVII. The Constituent Assembly shall be called by its President to decide, before31 January 1948, on the law for the election of the Senate of the Republic, special regional statues and the law governing the press.


Until the day of the election of the new Parliament, the Constituent Assembly may be convened, when it is necessary to decide on matters attributed to its jurisdiction by Article 2, paragraphs one and two, and Article 3, paragraphs one and two, of legislative decree No. 98 of 16March 1946.


At that time the Standing Committees shall maintain their functions. Legislative Committees shall send back to the Government those bills, submitted to them, with their observations and proposals for amendments.


Deputies may present questions to the Government with request for written answers.


In accordance with the second paragraph of this Article, the Constituent Assembly shall be called by its President following reasoned request of the Government or at least two hundred Deputies.




XVIII. This Constitution shall be promulgated by the provisional Head of State within five days of its approval by the Constituent Assembly and shall come into force on 1 January 1948.


The text of the Constitution shall be deposited in the Town Hall of every Municipality of the Republic and there made public, for the whole of 1948, so as to allow every citizen to know of it.


The Constitution, bearing the seal of the State, shall be included in the Official Records of the laws and decrees of the Republic.


The Constitution must be faithfully observed as the fundamental law of the Republic by all citizens and bodies of the State.

